Citation Nr: 1019940	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
hearing loss and assigned a noncompensable evaluation, 
effective January 19, 2006.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

In September 2009, the Board remanded the claim for further 
development.  The case has since returned to the Board for 
further appellate consideration.

In April 2010, the Board received additional evidence from 
the Veteran which is duplicative of evidence already in the 
claims folder.

Service connection for tinnitus was denied in an August 2007 
rating decision because there was no evidence of a current 
tinnitus diagnosis.  According to an informal hearing 
presentation dated in April 2010, the Veteran's 
representative indicated that the record contains an inferred 
claim as to the issue of whether new and material evidence 
has been received to reopen a service connection claim for 
tinnitus, as an October 2009 VA audiological examination 
report shows a new diagnosis of tinnitus.  This matter has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by 
Level II hearing acuity in the right ear and Level IV hearing 
acuity in the left ear, at worst.

2.  The Veteran has not submitted evidence tending to show 
that his service-connected bilateral hearing loss requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

The Veteran's increased rating claim for bilateral hearing 
loss arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  The record also contains VA and private 
medical evidence, and the Veteran's contentions.  In response 
to the March 2010 supplemental statement of the case, the 
Veteran indicated that he had more information or evidence to 
submit in support of his appeal.  He acknowledged that VA 
would wait a full 30 days to give him a chance to submit any 
information or evidence.  He also indicated that he 
understood that if the evidence is not submitted within the 
30 day period, his case would be returned to the Board.  The 
Board received additional correspondence from the Veteran in 
April 2010, however, that information was duplicative of 
evidence already received and considered.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim 
and has been afforded a personal hearing.  The duties to 
notify and assist have been met.


II.  Increased Rating Claim for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2009), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the Veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, as is here, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85 (2009).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2009).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2009).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2009).

In this case, service treatment records show that the Veteran 
had been diagnosed with bilateral hearing loss.

In January 2006, the Veteran submitted a service connection 
claim for bilateral hearing loss.

In October 2006, the Veteran underwent a VA audiological 
examination.  He reported greatest difficulty understanding 
normal conversation when in crowd or background noise, and 
when the speaker is at a distance.

Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
50
20
60
60
60
LEFT
46.3
20
60
55
50

Speech recognition scores were 88 percent in the right ear, 
and 90 percent in the left ear.  Diagnosis was bilateral 
sensorineural hearing loss.

Considering the October 2006 audiometric testing results, 
under Table VI, when the column for average pure tone decibel 
loss of 50 falling between 50 and 57 is intersected with the 
line for 84 to 90 percent discrimination, the resulting 
designation is II for the right ear.  

Under Table VI, when the column for average pure tone decibel 
loss of 46.3 falling between 42 and 49 is intersected with 
the line for 84 to 90 percent discrimination, the resulting 
designation is II for the left ear.  

With a numeric designation of II for the right ear and II for 
the left ear, the point of intersection on Table VII requires 
assignment of a zero percent or noncompensable evaluation 
under Diagnostic Code 6100.

Based on the foregoing, the RO granted service connection for 
bilateral hearing loss in a November 2006 rating decision, 
assigning a noncompensable evaluation, effective January 19, 
2006.

Thereafter, the Veteran submitted a March 2009 statement, in 
which S.E.P, M.D., noted that the Veteran's audiometric 
evaluation revealed high frequency sensorineural hearing loss 
resulting in 25 percent binaural hearing impairment which 
results in a 9 percent total body impairment.  The statement 
was accompanied by an audiometric report dated in February 
2009, however, while speech discrimination scores were 
provided, speech recognition scores using the Maryland CNC 
Test were not provided.  This report was not sufficient to 
evaluate the Veteran's hearing loss.  See 38 C.F.R. § 3.385 
(2009). 

In October 2009, the Veteran underwent an additional VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
55
20
65
65
70
LEFT
52.5
25
65
60
60

Speech recognition scores were 84 percent in the right ear, 
and 80 percent in the left ear.  

The Board acknowledges the Veteran's contention expressed in 
a statement received in April 2010 to the effect that the 
October 2009 audiometric findings result in a higher 
evaluation, however, as will be explained below, the 
assignment of a compensable evaluation is not warranted 
through the mechanical application of the rating schedule. 

In this regard, considering the October 2009 audiometric 
testing results, under Table VI, when the column for average 
pure tone decibel loss of 55 falling between 50 and 57 is 
intersected with the line for 84 to 90 percent 
discrimination, the resulting designation is II for the right 
ear.  

Under Table VI, when the column for average pure tone decibel 
loss of 52.5 falling between 50 and 57 is intersected with 
the line for 76 to 82 percent discrimination, the resulting 
designation is IV for the left ear.  

With a numeric designation of II for the right (better) ear 
and IV for the left (poor) ear, the point of intersection on 
Table VII requires assignment of a zero percent or 
noncompensable evaluation under Diagnostic Code 6100.

The October 2009 examination report includes complete 
audiometric findings and is sufficient for determining the 
current status of the Veteran's hearing impairment.  The 
Board is satisfied there was substantial compliance with its 
remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran wears hearing aids and reports difficulty 
understanding conversation in restaurants and the voices of 
women and children.  He is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, despite his 
complaints, the evidence does not establish additional 
hearing impairment such as to enable a finding that the 
Veteran's disability picture meets the criteria necessary for 
an initial compensable evaluation under Diagnostic Code 6100.

As indicated, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  See Hart, supra.  However, the 
evidence reflects that the Veteran's symptoms for his 
bilateral hearing loss has remained constant throughout the 
course of the period on appeal and, as such, staged ratings 
are not warranted.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the Veteran is 
frequently hospitalized for his service-connected bilateral 
hearing loss, or that such disability causes marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6- 96.



ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


